762 N.W.2d 518 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Antoine Dashawn JACKSON, Defendant-Appellant.
Docket No. 136837, COA No. 272776.
Supreme Court of Michigan.
March 23, 2009.

Order
On order of the Court, the application for leave to appeal the May 13, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for miscellaneous relief and motions to remand are DENIED.